Judgment, Supreme Court, Bronx County (John Byrne, J.), rendered June 28, 1993, convicting defendant, after a jury trial, of robbery in the first degree, assault in the first degree and criminal possession of a weapon in the second degree, and resentencing him, as a persistent felony offender, to concurrent terms of 20 years to life, 8 years to life and 8 years to life, respectively, nunc pro tunc to the date of original sentence, and judgment, Supreme Court, New York County (John Bradley, J.), rendered March 10, 1995, resentencing defendant, as a persistent violent felony offender, upon his conviction of robbery in the first degree, to a term of 15 years to life, said Bronx County and New York County sentences to run consecutively, unanimously affirmed.
Defendant’s claim concerning the court’s apparent failure to ask him if he wanted to make a personal statement pursuant to CPL 380.50 is unpreserved for review (People v Green, 54 NY2d 878), and we decline to review it in the interest of justice. We perceive no abuse of sentencing discretion, and no mitigating circumstance in the fact that defendant is 51 years old, given his chronic and violent criminal history while paroled. The court’s imposition of sentence nunc pro tunc to the date of the original judgment was appropriate.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Kupferman, Williams and Andrias, JJ.